Citation Nr: 1527491	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  05-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for migraine headaches.  

2.  Entitlement to an increased rating in excess of 40 percent disabling for cervical spine degenerative disc disease with right-sided radiculopathy (a neck disability).  

(The issue of entitlement to a waiver of recovery on an overpayment of service-connected compensation benefits in the amount of $37,239.50 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1974 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2002 and May 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The March 2002 rating decision granted an increase in the disability rating assigned for a neck disability from 10 percent to 40 percent disabling, effective October 30, 2001.  The May 2004 rating decision granted service connection for migraine headaches as secondary to a neck disability, and assigned an initial disability rating of 10 percent.  

In March 2009, the Board remanded the appeal to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the March 2009 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  For the entire initial period on appeal, the Veteran's migraine headache disability has been manifested by no more than prostrating attacks occurring on average of once per two months in the past few months; prostrating attacks occurring at least once per month in the past few months have not been shown.  

2.  For the entire rating period on appeal, the Veteran's neck disability has been manifested by symptomatology more nearly approximating severe intervertebral disc syndrome with recurrent attacks with intermittent relief; a symptomatology more nearly approximating pronounced intervertebral disc syndrome with symptoms compatible with sciatic neuropathy, characteristic pain and demonstrable muscle spasm, absent ankle jerks, or other neurological findings appropriate to the site of the diseased disc, and with little intermittent relief has not been shown.  

3.  For the entire rating period on appeal, the Veteran's neck disability has been manifested by no more than a moderate limitation of motion and no more than mild, incomplete paralysis of the upper radicular group (fifth and sixth cervical nerves); a severe limitation of motion or moderate, incomplete paralysis has not been shown.  


CONCLUSIONS OF LAW

1.  For the entire initial period on appeal, the criteria for an initial rating in excess of 10 percent disabling for migraine headaches have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.0159, 3.321, 4.1-4.7, 4.124a, Diagnostic Code 8100 (2014).

2.  For the entire rating period on appeal, the criteria for an increased rating in excess of 40 percent disabling for a neck disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2014); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5290, 5293 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

Regarding the Veteran's migraine headache disability, as the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection, no additional notice is required.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2014) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

Regarding the Veteran's neck disability, in a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.

In this case, the Veteran was provided with generic notice that complied with the VCAA in September 2002, subsequent to the initial March 2002 adjudication of the claim for an increased rating for a neck disability.  In addition, the Veteran was provided with additional notice letters in November 2004, July 2008, and April 2009.  These notice letters provided the Veteran notice regarding what information and evidence was needed to substantiate the claim, including what information and evidence must be submitted by the Veteran and what would be obtained by VA.  Additionally, the July 2008 and April 2009 notice letters provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores, 580 F.3d 1270.  Subsequent to the April 2009 notice letter, the claim for an increased rating for a neck disability was readjudicated by the RO in a June 2012 Supplemental Statement of the Case.  Despite the insufficiency in the timing of proper VCAA notice, the Board finds the defect to be harmless, non-prejudicial error.  See Conway, 353 F.3d 1369.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the VA and private treatment records, VA examination reports from October 2002 and February 2003, and the Veteran's statements.  

The Veteran was afforded VA examinations in October 2002 and February 2003.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations, taken together, were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the disability upon ordinary conditions of daily life and work.  As a result, the Board finds the October 2002 and February 2003 VA examinations to be adequate for rating purposes of the issues on appeal.

The Board previously remanded the current appeal in March 2009, in pertinent part, to afford the Veteran a VA examination to assess the severity of the Veteran's migraine headache and neck disabilities.  In this regard, the Veteran is currently incarcerated.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must tailor its assistance to the peculiar circumstances of obtaining examination of an incarcerated claimant.  Bolton v. Brown, 8 Vet. App. 185 (1995).  The Court indicated that alternative means to obtain examination of an incarcerated claimant include: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (3) sending a VA examiner to the correctional facility to conduct the examination.  

As the Veteran has been in the custody of the Commonwealth of Massachusetts since February 2004, in August 2009, VA contacted the Massachusetts Department of Corrections (DOC) to coordinate an examination of the Veteran.  In September 2009, the DOC notified VA indicating that VA would need to obtain waivers of liability and costs signed by the Veteran before any such examination could be scheduled.  Also in September 2009, VA then sent a notice letter with the requisite waiver forms to the Veteran at his last known address, requesting that the Veteran complete and return the enclosed forms.  The Veteran did not respond to this notice letter and has not completed the requisite waivers.  There is no indication that the notice letter was returned as undeliverable, and the claims file contains subsequent correspondences from the Veteran in which he lists the same address to which the September 2009 notice letter was sent.  

As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran has frustrated VA's attempt to obtain substantial compliance with the terms of the March 2009 Board Remand, which sought to assess the severity of the Veteran's migraine headache and neck disabilities with a VA examination, and complete compliance has been rendered impossible.  Thus, there is no violation of the previous Remand orders which can be remediated in this regard.  See Stegall, 11 Vet. App. at 268.  In short, even in consideration of the Court's holding in Bolton, no further attempt to afford the Veteran a VA examination is warranted, and the Board will decide these matters on appeal based on the evidence of record as it is currently developed.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Disability Ratings - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Such separate disability ratings are known as staged ratings.   

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through him senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.

The Board has reviewed all the evidence in the Veteran's claims file (to include in VBMS and Virtual VA), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability Rating for Migraine Headaches - Analysis

The Veteran contends that his service-connected migraine headaches are worse than the disability rating currently assigned, and asserts that a higher initial rating is warranted.  The Veteran asserts that he experiences frequent, almost daily headaches that are severe in nature.  See February 2003 VA Examination Report; November 2004 Statement.  

Migraines are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 50 percent rating is warranted with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted with characteristic prostrating attacks occurring on an average once a month, over the preceding several months.  A 10 percent evaluation is warranted with characteristic prostrating attacks averaging once per two months, over the preceding several months.  A noncompensable rating is assigned with less frequent attacks.  38 C.F.R. § 4.124a.  The May 2004 rating decision that granted service connection for migraine headaches assigned a 10 percent disability rating.  

The Rating Schedule does not define "prostrating," nor has the Court.  See Fenderson, 12 Vet. App. 119 (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  Similarly, "prostrate" is defined as "physically or emotionally exhausted; incapacitated."  See Webster's II New College Dictionary 889 (2001).  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence does not demonstrate that at any time during the initial rating period was the Veteran's migraines headache disability manifested by prostrating attacks occurring more than once per two months over the preceding several months.  

The Veteran was afforded a VA examination in February 2003.  The February 2003 VA examiner indicated that the Veteran reported intermittent headaches that began with the onset of neck pain associated with a fracture of the fifth cervical vertebra.  The Veteran reported that his headache condition had improved "somewhat since November 2002 but still has been a severe limitation."  The Veteran indicated that he experienced pain at night that at times interfered with his ability to sleep, but the pain had no effect of his ability to perform activities of daily living (ADLs) or recreational activities.  

Similarly, additional medical evidence contained in the record does not demonstrate prostrating migraine headaches as occurring at a frequency of at least once per month.  An April 1999 VA treatment record indicates the Veteran specifically denied the presence of headaches.  VA examinations reports dated in October 1999 and October 2002 do not reflect any complaints regarding migraine headaches.  VA treatment records through February 2004 do not reflect any diagnosis or, or treatment for, migraine headaches.  

A December 2012 Massachusetts DOC Periodic Health Assessment (PHA) reflects the Veteran's chronic neck pain, but specifically indicates the Veteran denied headaches.  The December 2012 PHA indicates that the Veteran was generally feeling well, slept well, and has made an effort to exercise regularly.  A January 2013 PHA reflects the Veteran's chronic neck pain, but also specifically indicates the Veteran denied headaches.  The January 2013 PHA indicates that the Veteran was generally feeling well and slept well.  A September 2013 PHA reflects the Veteran's chronic neck and right arm pain, but there is no mention of the Veteran's headaches.      

In support of the appeal, the Veteran has made several statements regarding his migraine headaches.  In a November 2004 statement, the Veteran indicated that his headaches are "more frequent" and occur "almost daily for longer periods of time."  In an October 2006 statement, the Veteran indicated that his headaches "are more frequent now."  The Veteran is competent to report symptoms that are capable of lay observation.  Layno, 6 Vet. App. 465.  In this regard, however, the Veteran has only described the frequency of the headaches, in general, not the quality of any prostrating episodes he may experience.  

In consideration of all of the evidence of record, the severity of the Veteran's headaches, as described in the Veteran's statements, in VA treatment records, and in VA examination reports, indicates that the Veteran does not experience frequent, prostrating attacks occurring, on average, at least once per month.  The February 2003 VA examiner described the Veteran's headaches as being intermittent in nature with no negative effect on his ability to perform ADLs or recreational activities except for occasional sleep impairment.  The Veteran has indicated that his headache symptoms have increased in frequency to now occurring almost on a daily basis.  However, there is no evidence of record to indicate that these almost daily headaches are prostrating in nature and productive of extreme exhaustion, powerlessness, or incapacitation.  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).  VA treatment records do not contain any complaints of, or treatment for, migraine headaches.  Additionally, Massachusetts DOC PHAs indicate the Veteran has specifically denied the presence of headaches, and indicate the Veteran is generally feeling well with no sleep impairment and able to perform routine physical activity.  There is no evidence of record indicating that the Veteran's headaches result in an inability to perform basic ADLs or that require the Veteran to rest in a non-stimulating environment, free of light and noise.  As such, the Board finds that the preponderance of the evidence is against a finding of frequent prostrating episodes.  Therefore, the Board finds that the preponderance of the evidence is against a finding of the assignment of a higher initial rating in excess of 10 percent disabling for any portion of the rating period on appeal.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence, which provide no evidence of frequent prostrating episodes of migraine headaches, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms, in which he indicates that his headaches have increased in frequency.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

Upon review of the evidence of record, the Board finds that the weight of the lay and medical evidence does not support a finding for an initial disability rating in excess of 10 percent for migraine headaches.  The relevant evidence includes the Veteran's complaints as he underwent VA examinations for purposes of disability compensation.  Regarding the Veteran's symptoms and complaints, the Board finds that they do not more nearly approximate characteristic prostrating attacks averaging at least once per month over the last several months.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

Additionally, the Board finds no other applicable diagnostic codes which would afford the Veteran a higher disability evaluation.  See Schafrath, 1 Vet. App. at 589.  The evidence of record supports the conclusion that the Veteran is not entitled to a higher disability rating during any time within the initial rating period on appeal.  For these reasons, the Board finds that an initial rating in excess of 10 percent disabling for migraine headaches is not warranted for any period on appeal.  Because the preponderance of the evidence is against the appeal of a higher initial rating, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Disability Rating for a Neck Disability - Analysis

The Veteran contends that his service-connected neck disability is worse than the disability rating currently assigned, and asserts that an increased rating is warranted.  The Veteran specifically asserts that a 60 percent disability rating is warranted as he experiences "demonstrable muscle spasm" indicative of a severe disability.  See April 2006 Statement; see also e.g., January 2003 Statement, October 2004 Statement, October 2005 Statement, January 2006 Statement. 

The Veteran submitted a claim for an increased disability rating for his neck disability on October 30, 2001.  At that time, the Veteran's neck disability was rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  The March 2002 rating decision that, in part, gave rise to this appeal, increased the rating assigned to the Veteran's neck disability to 40 percent disabling, effective October 30, 2001.  

The criteria for evaluating cervical intervertebral disc syndrome (IVDS) have changed twice since the Veteran's October 2001 claim for an increased disability rating.  First, the criteria in effect for evaluating disabilities under 38 C.F.R. § 4.71a (2002), including Diagnostic Code 5293, applicable to IVDS ("the old criteria"), were revised effective September 23, 2002.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) ("the interim criteria").  Subsequently, the interim criteria were revised effective September 26, 2003, at which time the diagnostic codes were renumbered, including the renumbering of Diagnostic Code 5293 to Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014) ("the new criteria"). 

Under the old criteria, a 10 percent rating is warranted where the IVDS is mild; a 20 percent rating is warranted for moderate IVDS with recurring attacks; and a 40 percent evaluation requires severe IVDS with recurring attacks with intermittent relief.  A 60 percent evaluation requires pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

In VAOPGCPREC 36-97 (Dec. 12, 1997), it was held that Diagnostic Code 5293 involves loss of range of motion because the nerve defects and resulting pain associated with injury to the sciatic nerve may cause limitation of spinal motion.  In this case, the sciatic nerve, which is associated with IVDS of the lumbosacral segment of the spine, is not involved; however, the rationale is equally valid in this case because the disability may affect a nerve associated with the cervical segment of the spine.  Therefore, pursuant to Johnson v. Brown, 9 Vet. App. 7 (1996), 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a disability is evaluated under this diagnostic code.  

Limitation of motion of the cervical segment of the spine, in turn, was rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  If the limitation of motion is slight, then a 10 percent rating is warranted; if moderate, then a 20 percent rating is warranted; and, if severe, a 30 percent rating.  

Under the interim criteria, where a spine disorder may affect a nerve, the disability may be rated by combining separate ratings for chronic neurologic and orthopedic manifestations.  Alternatively, a rating may be assigned on the basis of the total duration of incapacitating episodes of IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note (1) to the interim criteria provided that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Note (1) to the interim criteria further provided that "chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  Id.

The new criteria include the same language from the interim criteria for rating IVDS based on the number of incapacitating episodes.  However, the new criteria added the General Rating Formula for Diseases and Injuries of the Spine, including IVDS.  The new criteria states that the General Rating Formula for Diseases and Injuries of the Spine applies to the renumbered diagnostic codes (5235 to 5243), unless 5243 is evaluated under the Formula for Rating IVDS based on incapacitating episodes.  38 C.F.R. § 4.71a.  

As relevant to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for: forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

As relevant to the cervical spine, a 20 percent evaluation is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 30 percent evaluation is warranted for: forward flexion of the cervical spine of 15 degrees or less; or favorable ankylosis of the entire cervical spine.  As relevant to the cervical spine, a 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  Id.  

Note (2) states that normal forward flexion of the cervical spine is from 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in Note (2) are the maximum that can be used for calculation of the combined range of motion.  Id.  

When amended regulations expressly state an effective date and, as in this case, do not include any provision for retroactive applicability, the new regulations cannot be applied prior to the stated effective date, but the prior version may be applied, if more favorable, to the periods before and after the change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. 
§ 5110(g) (West 2014); 38 C.F.R. § 3.114 (2014).  Thus, for the period between October 30, 2001, and September 22, 2002, it must be determined whether the Veteran is entitled to an increased rating higher than 40 percent under the old criteria.  For the period between September 23, 2002 and September 25, 2003, it must be determined whether the Veteran is entitled to a higher rating under either the old or interim criteria.  Finally, for the period on and after September 26, 2003, it must be determined whether the Veteran is entitled to a higher rating under the old, interim, or new criteria.

Finally, Diagnostic Codes 8510-8719 address ratings for paralysis, neuritis, and neuralgia of the peripheral nerves affecting the upper extremities.  38 C.F.R. 
§ 4.124a.  Diagnostic Codes 8510, 8610, and 8710 provide ratings for paralysis, neuritis, and neuralgia, respectively, of the upper radicular group (fifth and sixth cervical nerves).  Under Diagnostic Code 8510, complete paralysis of the upper radicular group, demonstrated by all shoulder and elbow movements lost or severely affected, but intact hand and wrist movements, warrants a 70 percent disability rating in the dominant upper extremity, and a 60 percent disability rating in the non-dominant upper extremity.  

Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  Severe, incomplete paralysis of the upper radicular group in the dominant upper extremity warrants a 50 percent disability rating, and in the non-dominant upper extremity, a 40 percent disability rating.  Moderate, incomplete paralysis of the upper radicular group in the dominant upper extremity warrants a 40 percent disability rating, and in the non-dominant upper extremity, a 30 percent disability rating.  Mild, incomplete paralysis in either the dominant or non-dominant upper extremity warrants a 20 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8610.  

Neuritis and neuralgia are to be rated as incomplete paralysis.  Neuritis, "characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating," shall not be rated higher than severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for "neuritis not characterized by organic changes referred to in this section" is moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.  Neuralgia, "characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve," shall not be rated higher than moderate, incomplete paralysis.  38 C.F.R. § 4.124.  The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis.  
38 C.F.R. § 4.124a.  

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

After a careful review of all the evidence of record, lay and medical, the Board finds throughout the entire rating period under appeal, the weight of the competent and credible evidence demonstrates that the Veteran's neck disability was manifested by symptomatology more nearly approximately severe cervical spine IVDS with only intermittent relief.  As such, the Board finds that the current 40 percent disability rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect until September 26, 2003) is appropriate, and an increased disability rating is not warranted.  

A November 2001 statement from the Veteran's treating VA physician indicates the Veteran has chronic, severe pain that has been difficult to control requiring multiple medication adjustments.  

A March 2002 VA treatment record indicates that the Veteran reported neck pain that radiated down the right upper extremity into the forearm, and third, fourth, and fifth digits.  The Veteran reported "feeling strong except for grip."  Upon physical examination, the VA clinician noted full cervical spine range of motion; normal strength; intact and normal sensation to pinprick, position sense, and vibration; and no paracervical spasm.  The VA clinician also noted normal upper extremity reflexes except noting hyperreflexia in the right brachioradialis reflex and inversion of the right radial reflex.  

The Veteran was afforded a VA examination in October 2002.  At that time, the Veteran reported pain and stiffness in his neck that radiated down into the right arm and hand.  The Veteran also reported numbness in the right third, fourth, and fifth digits.  Upon physical examination, the VA examiner noted pain with palpation over the right trapezius muscle, but no paraspinal spasm.  Cervical spine range of motion measurements were as follows: 20 degrees of forward flexion, 20 degrees of extension, 15-20 degrees of lateral flexion bilaterally, and 30 degrees of bilateral rotation.  The VA examiner indicated that all planes of movements were painful.  The VA examiner also noted grossly normal strength, intact and normal sensation, and upper extremity reflexes that were normal to hyperreflexic.  

In a January 2003 statement, the Veteran indicated that since January 1999 he had been treated for severe muscular spasm and pain.  The Veteran indicated that various pain relief techniques, including prescription medication and injections, have been attempted to help the Veteran with pain.  The Veteran specifically indicated that he received an injection two days prior to the October 2002 VA examination, which may have masked the severity of his current symptoms.  The Veteran also indicated that he received treatment for severe muscle spasms in his feet and left leg.  

The Veteran was afforded a second VA examination in February 2003.  At that time, the Veteran reported increasing stiffness and discomfort in the paracervical region with intermittent pain extending into the right arm.  The Veteran also reported having spasms in the paracervical musculature and occasional numbness in the right third, fourth, and fifth digits.  The VA examiner noted that the Veteran had cervical pain at night that frequently affected his ability to sleep; however, the Veteran's pain did not affect his ability to perform ADLs or recreational activities.  Upon physical examination, the VA examiner noted a slight kyphosis and loss of a normal lordotic curve in the cervical spine.  Cervical spine range of motion measurements were as follows: 70 degrees of forward flexion, 30 degrees of extension, 20 degrees of left lateral flexion, 30 degrees of right lateral flexion, and 50 degrees of bilateral rotation.  The VA examiner also noted normal strength, normal grip strength, intact and normal sensation, no muscular atrophy, and normal upper extremity reflexes.  The VA examiner indicated that the Veteran did not report pain with compression around the cervical area, but made no specific mention as to whether or not paracervical spasm was present.  

A March 2003 statement from the Veteran's treating physician indicates that the Veteran has chronic pain and muscle spasm in the cervical spine region, requiring continual administration of pain medication and muscle relaxants.  

In June 2003, the Veteran sent a letter to the VA examiner directly in which he indicated that the VA examiner lied in the October 2002 VA examination report by not noting the Veteran's prior treatment for muscle spasms.  The VA physician examiner provided a July 2003 statement that indicated the VA examiner personally evaluated and treated the Veteran on several occasions in 1998 and 1999, during which time the Veteran was treated with muscle relaxants for muscle spasm.  

The Veteran has submitted multiple additional statements in support of the appeal.  In statements dated in March 2003, May 2003, October 2004, November 2004, September 2005, October 2005, January 2006, April 2006, June 2006, and December 2006, the Veteran indicated that he has chronic pain and muscle spasms associated with his neck disability, which he felt entitled him to the next higher 60 percent disability rating.  In addition, in statements dated in October 2004, September 2005, October 2005, and December 2006, the Veteran also indicated that he felt entitled to the next higher 60 percent disability rating as he had previously received treatment for ankle jerks associated with his neck disability.  The Veteran's primary contention throughout these correspondences is that the October 2002 VA examiner, who had treated the Veteran in the past, failed to note the Veteran's prior treatment for muscle spasm and ankle jerks, and had the VA examiner done so, the evidence of record would demonstrate that an increased rating was warranted.  

A December 2012 Massachusetts DOC PHA indicates the Veteran's complaints of chronic neck pain.  The treating clinician indicated the Veteran denied headaches, numbness, and weakness.  

A January 2013 Massachusetts DOC PHA indicates the Veteran's complaints of chronic neck pain, but indicated the Veteran denied headaches, numbness, and weakness.  Upon physical examination, the treating clinician noted normal muscular strength and normal upper extremity reflexes.  

A September 2013 Massachusetts DOC PHA indicates the Veteran's complaints of chronic neck pain with radiating pain into the right upper extremity.  The Veteran also reported right arm spasms and numbness in the right third, fourth, and fifth digits.  Upon physical examination, the treating clinician noted grossly normal muscular strength and normal upper extremity reflexes.  

As indicated above, the Veteran's neck disability is currently rated at 40 percent disabling under the old criteria, including 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Therefore, the Board must first determine if a higher disability rating is warranted under Diagnostic Code 5293 (2002).  

As discussed above, Diagnostic Code 5293 specifically identifies "persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc."  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (emphasis added).  Throughout the pendency of the appeal, the Veteran has submitted several statements in which he identifies symptoms of muscle spasm as well as several lower extremity symptoms, including ankle jerks.  However, the Veteran's disability involves cervical spine disc involvement, and accordingly, specific symptoms compatible with a sciatic neuropathy are irrelevant to the Veteran's current claim.  Instead, analogous upper extremity neurological symptoms compatible with a cervical radiculopathy are relevant and have been considered.  However, the Veteran's contentions that he is entitled to an increased rating on the basis of lower extremity symptoms have not been considered in connection with the current claim as they provide no bearing on his upper extremity symptomatology.  In addition, to the extent that the Veteran's cervical spine radiculopathy includes migraine headaches, the Veteran has been service connected and separately rated for migraine headaches for the entire rating period on appeal.  Therefore, his symptoms of migraine headaches have not been considered in determining to overall severity of a cervical spine radiculopathy so as to avoid pyramiding.  See 38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. 259. 

Under the old criteria, the 40 percent evaluation requires severe IVDS with recurring attacks with intermittent relief.  The 60 percent evaluation requires pronounced IVDS with persistent symptoms compatible with peripheral neuropathy with characteristic pain and demonstrable muscle spasm, or other neurological findings appropriate to site of diseased disc, and little intermittent relief.  In this regard, the evidence of record consistently indicates involvement of the C4-C5 and C5-C6 cervical disc levels.  See May 1992 Private Computerized Tomography Report; August 1992 VA Examination Report; August 1995 VA Diagnostic Radiology Report; January 1999 VA Treatment Record; July 1999 VA Electrodiagnostic Consultation Report; October 2003 VA Diagnostic Radiology Report.  As per the Rating Schedule, the fifth and sixth cervical nerves affect all shoulder and elbow movements, but do not affect movements of the wrist and hand.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

After a careful review of all the evidence, the Board finds that the weight of the evidence is against a finding of symptomatology more nearly approximating pronounced IVDS with persistent neurological symptoms with little intermittent relief.  The evidence of record consistently reflects that the Veteran experiences a significant amount of pain in the neck, which has been described as constant and severe.  The evidence of record also indicates that the Veteran experiences radiating pain into the right upper extremity; however, this symptom has been described as chronic but intermittent.  See October 2002 VA Examination Report; see also January 1999 VA Treatment Record, October 1999 VA Examination Report.  The evidence of record further indicates that the Veteran experiences chronic muscle spasms of the paracervical region.  While demonstrable muscle spasms have not been documented in either the October 2002 or February 2003 VA examination reports, lay and medical evidence establishes that the Veteran experiences chronic muscle spasm of the paraspinal region for which he has been treated with muscle relaxants.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are not specifically contemplated by the Rating Schedule).  

Importantly, however, the evidence of record demonstrates that the Veteran's neck disability is not manifested by other neurologic findings compatible with peripheral neuropathy of the upper extremity.  The objective evidence of record consistently indicates that the Veteran has demonstrated grossly normal strength including grip strength, intact and normal sensation, no muscular atrophy, and grossly normal reflexes.  Similarly, the evidence of record indicates the Veteran has denied reports of weakness, difficulty with performing ADLs, difficulty participating in recreational activities, or an inability to grasp or manipulate objects in his right hand.  Therefore, in consideration of all the evidence, the Board finds that, throughout the entire rating period under appeal, the weight of the evidence demonstrates that the Veteran's symptomatology more nearly approximates severe IVDS with recurrent attacks with intermittent relief.  As such, the Board finds the 40 percent disability rating is appropriate, and a higher rating under Diagnostic Code 5293 (2002) is not warranted.  

Having found the current 40 percent disability rating under Diagnostic Code 5293 (2002) appropriate, the Board will next consider entitlement to a higher disability rating under additional diagnostic codes that address orthopedic and neurologic manifestations under the old criteria, including entitlement to a combined disability rating under 38 C.F.R. § 4.25.  As the criteria of Diagnostic Code 5293 (2002) contemplates both orthopedic and neurologic manifestations associated with IVDS, separate disability ratings for orthopedic and neurologic manifestations would be in lieu of the 40 percent disability rating currently assigned.  In this regard, the Board finds the weight of the evidence is against entitlement to a higher combined disability rating.  

Regarding orthopedic manifestations, Diagnostic Code 5290 (2002) addressed limitation of cervical spine motion.  While the Rating Schedule does not define "moderate" or "severe," the Board finds that the weight of the evidence demonstrates, at most, a moderate loss of cervical range of motion.  The October 2002 VA examination report reflects that greatest limitation of motion documented during the appeal period.  The October 2002 VA examination report indicates the Veteran demonstrated less than half of the normal range of motion for the cervical spine in all directions, but at least one-third of the normal ranges of motion in all directions.  As such, the Board finds the Veteran demonstrated a moderate loss of motion during the October 2002 VA examination.  Likewise, the Veteran demonstrated at least one-third of the normal ranges of motion in all planes during the February 2003 VA examination.  As such, the Board finds that the Veteran's orthopedic manifestations satisfy the criteria for a 20 percent disability rating under Diagnostic Code 5290 (2002).  

Regarding neurologic manifestations, Diagnostic Codes 8510, 8610, and 8710 address paralysis, neuritis, and neuralgia of the upper radicular group (fifth and sixth cervical nerves).  As indicated above, the Veteran's radicular complaints have consistently been described as severe, intermittent pain into the right upper extremity.  In contrast, the evidence of record does not demonstrate loss of reflexes, muscle atrophy, sensory disturbances, or loss of muscular strength.  As such, the Board finds the Veteran's symptomatology more nearly approximates the criteria for mild, incomplete paralysis of the upper radicular group.  As such, the Board finds that the Veteran's neurologic manifestations satisfy the criteria for a 20 percent disability rating under Diagnostic Code 8510 (2014).  

In consideration of the Veteran's orthopedic and neurologic manifestations, the Board has found that the Veteran's neck disability satisfies the criteria for a 20 percent disability rating, but no higher, under Diagnostic Code 5290 (2002), and a 20 percent disability rating, but no higher, under Diagnostic Code 8510 (2014).  Using the Combined Ratings Table under 38 C.F.R. § 4.25, the Veteran's combined disability rating would be 36 percent, which would be converted to the nearest number divisible by 10, totaling 40 percent.  However, when combining the two separate 20 percent ratings (36 percent) with the remaining compensable service-connected disability (headaches, rated at 10 percent), the combined rating is 42 percent, which would be converted to the nearest number divisible by 10, totaling 40 percent.  In contrast, when the single 40 percent disability rating is combined with the 10 percent for headaches, the combined rating is 46 percent, which would be converted to the nearest number divisible by 10, totaling 50 percent.  Therefore, the Board finds the single 40 percent disability rating is more favorable to the Veteran than separate disability ratings for orthopedic and neurologic manifestations.  

The Board will now consider if the Veteran is entitled to a higher disability rating under the interim criteria, effective between September 23, 2002, and September 25, 2003.  In this regard, the interim criteria amended Diagnostic Code 5293 to rate the severity of IVDS based upon the frequency of incapacitating episodes.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Note (1) to the interim criteria provided that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Under the interim criteria, a 60 percent disability rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  

After review of all the evidence, the Board finds that the weight of the evidence is against a finding of entitlement to a higher disability rating under Diagnostic Code 5293 (2003).  Specifically, the evidence of record does not establish that the Veteran's IVDS manifested in a period of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician.  The February 2003 VA examination report indicates that the Veteran's neck disability, while resulting in significant pain, did not affect his ability to perform ADLs or participate in recreational activities.  While the evidence of record establishes that the Veteran routinely sought treatment for pain management, there is no indication that the Veteran's disability resulted in incapacitating episodes that required bed rest.  Therefore, the Board finds that a higher disability rating under Diagnostic Code 5293 (2003) is not warranted.  

The interim criteria did not change Diagnostic Codes 5290 (2002) or 8510 (2014) that are relevant to the orthopedic and neurologic manifestations of the Veteran's IVDS.  As discussed above, the Board has found the Veteran's disability meets the criteria for separate 20 percent disability ratings under both Diagnostic Code 5290 (2002) and Diagnostic Code 8510 (2014).  However, also discussed above, the two separate 20 percent disability ratings would not be more favorable to the Veteran than the current 40 percent rating assigned.  See 38 C.F.R. § 4.25.  

The Board will now consider if the Veteran is entitled to a higher disability rating under the new criteria, effective September 26, 2003.  The new criteria renumbered the diagnostic codes (changing IVDS from 5293 to 5243), and added the General Rating Formula for Diseases and Injuries of the Spine, which provided a quantitative assessment of limitation of motion.  The new criteria states that the General Rating Formula for Diseases and Injuries of the Spine applies unless IVDS is rated based on incapacitating episodes.  38 C.F.R. § 4.71a.  

As previously discussed, the Board finds the weight of the evidence is against a finding that the Veteran's IVDS manifested in incapacitating episodes of at least six weeks duration in the past twelve months.  Therefore, a 60 percent disability rating under Diagnostic Code 5243 (2014) is not warranted.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that the orthopedic manifestations of the Veteran's IVDS satisfy the criteria for a 20 percent disability rating.  38 C.F.R. § 4.71a.  In this regard, a 20 percent disability rating is warranted for: forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, a combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  

As discussed above in the Duties to Notify and Assist section, there is limited evidence regarding the severity of the Veteran's neck disability from September 26, 2003, given the inability to examine the Veteran pursuant to the March 2009 Board Remand.  However, the October 2002 VA examination report documents the greatest limitation of cervical range of motion.  Specifically, the October 2002 VA examination report indicates 20 degrees of forward flexion and a total range of motion of 130 degrees; no ankylosis was documented.  Additionally, while the February 2003 VA examination report documented full forward flexion range of motion and a total motion of 225 degrees (indicative of at most a 10 percent disability rating), the VA examiner noted increased kyphosis and decreased lordosis of the cervical spine.  As such, the Board finds that the orthopedic manifestations of the Veteran's IVDS satisfy the criteria for a 20 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a

The new criteria did not change Diagnostic Code 8510 (2014) that is relevant to the neurologic manifestations of the Veteran's IVDS.  As discussed above, the Board has found the Veteran's disability meets the criteria for a 20 percent disability ratings under Diagnostic Code 8510 (2014).  However, also discussed above, the two separate 20 percent disability ratings would not be more favorable to the Veteran than the current 40 percent rating assigned.  See 38 C.F.R. § 4.25.  

In sum, the Board has considered the manifestations of the Veteran's neck disability under the old, interim, and new criteria.  In each instance, the Board has considered a single disability rating under the appropriate IVDS diagnostic code, and separate disability ratings under the appropriate diagnostic codes for the orthopedic and neurologic manifestations of the Veteran's neck disability.  However, the Board has found that the weight of the evidence demonstrates that the Veteran's neck disability is appropriately rated at 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) for the entire rating period on appeal.  

In arriving at the above conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that his neck disability has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed, specific, and specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the lay and medical evidence does not support a finding for an increased rating in excess of 40 percent disabling for the Veteran's neck disability for any period on appeal.  Because the preponderance of the evidence is against the appeal of an increased rating, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's headache and neck disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for headaches by analogy to migraines are rated under Diagnostic Code 8100 and specifically provide for ratings based on prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the headaches, including whether the headaches are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the headaches have manifested pain, but have not been manifested by characteristic prostrating attacks; these findings and symptoms are contemplated by the schedular rating criteria.  In addition, the schedular rating criteria (old, interim, and new) specifically provide for ratings based on symptoms of orthopedic and neurologic manifestations of the Veteran's neck disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca at 202.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20.  

The schedular rating criteria are intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

In this case, the problems reported by the Veteran attributed to the service-connected headache and neck disabilities are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his daily life.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current headaches and cervical spine disabilities and associated symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d at 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the evidence of record indicates that the Veteran has been unemployed and receiving Social Security Administration disability benefits since 1991 due to a non-service-connected psychiatric condition.  Furthermore, the Veteran has been incarcerated or 

otherwise confined by the Commonwealth of Massachusetts since February 2004.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

For the entire initial rating period on appeal, entitlement to an initial rating in excess of 10 percent disabling for migraine headaches is denied.  

For the entire increased rating period on appeal, entitlement to an increased rating in excess of 40 percent disabling for a neck disability is denied.  



____________________________________________
L. M. YASUI 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


